14 F.3d 45
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jessica D. WOOD, Plaintiff, Appellee,v.MANAGEMENT SEARCH CORPORATION, Defendant, Appellee.
No. 93-1437.
United States Court of Appeals,First Circuit.
December 8, 1993

Appeal from the United States District Court for the District of Massachusetts
Jessica D. Wood on brief pro se.
Debra I. Lerner and Long, Racicot & Bourgeois on brief for appellee.
D.Mass.
AFFIRMED
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff Jessica D. Wood appeals the dismissal of her Title VII claim as not timely filed.  We find no error and affirm essentially for the reasons stated in the district court's memorandum and order dated March 17, 1993.  Wood admittedly received the Equal Employment Opportunity Commission's determination and 90-day right-to-sue notice on September 21, 1990.  This complaint was filed 91 days later, on December 21, 1990.  Compliance with the Title VII time for filing a federal suit, 42 U.S.C. Sec. 2000e-5(f)(1), is a statutory prerequisite:  a complaint must be filed within 90 days of receipt of the EEOC right-to-sue letter.  "In the absence of a recognized equitable consideration, the court cannot extend the limitation period by even one day."   Rice v. New England College, 676 F.2d 9, 11 (1st Cir. 1982);   see also Peete v. American Standard Graphic, 885 F.2d 331, 331-32 (6th Cir. 1989);   Harvey v. New Bern Police Dep't., 813 F.2d 652, 653 (4th Cir. 1987);  Mosel v. Hills Dep't.  Store, Inc., 789 F.2d 251, 252 (3d Cir. 1986).  As Wood does not claim that she had insufficient time within which to act, and no equitable reasons are presented to warrant disregarding the 90-day rule, the district court correctly dismissed the complaint as untimely.


2
Affirmed.